Opinion by
Mr. Justice Brown,
On this appeal the fundamental question that was involved in the preceding case is controlling. The admission in the case stated is “No appropriation was made by councils prior to the execution of the contract of June 15,1903, between the relator and the city, in anticipation of the requirements of that contract. No appropriation whatever for street lighting was passed by councils during the fiscal year, 1903-1904, except the appropriation made in the general appropriation bill for that year, which contained an item for * street lighting.’ All the money so appropriated during said fiscal year for street lighting was expended for various lighting purposes under contracts other than the contract of June 15,1903, namely, upon the contract of May 15, 1899 (as per paragraph 5, above), together with small sums paid for gas and oil.”
For the reasons stated in the opinion filed in January Term, 1905, No. 140, the judgment is affirmed.